 1

 2

 3

 4

 5

 6                             UNITED STATES DISTRICT COURT
 7                                    DISTRICT OF NEVADA
 8                                                  ***
 9   DAVID SANCHEZ DOMINGUEZ,                        Case No. 3:17-cv-00053-HDM-WGC
10                                    Petitioner,                   ORDER
            v.
11
     RENEE BAKER, et al.,
12
                                  Respondents.
13

14          David Sanchez Dominguez’s 28 U.S.C. § 2254 petition for a writ of habeas

15   corpus is before the court on motions by both parties. Good cause appearing,

16          IT IS ORDERED that respondents’ motion for extension of time to file an answer

17   to the petition (ECF No. 27) is GRANTED nunc pro tunc.

18          IT IS FURTHER ORDERED that petitioner’s two unopposed motions for

19   extension of time to file a reply in support of the petition (ECF Nos. 29, 30) are both

20   GRANTED nunc pro tunc.

21          DATED: June 6, 2019.

22

23                                                        HOWARD D. MCKIBBEN
                                                          UNITED STATES DISTRICT JUDGE
24

25

26

27

28
                                                     1
